Citation Nr: 0310739	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  01-01 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for medial meniscus 
tear, right knee, claimed as being proximately due to or the 
result of service-connected disability from a back disorder.

2.  Entitlement to a rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine at the level of 
the fifth lumbar and first sacral vertebrae (L5-S1) with 
secondary osteophytosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from November 1972 to 
December 1986. 

This matter came before the Board of Veterans Appeals (Board) 
on appeal from a rating decision in which the Department of 
Veterans Affairs (VA) regional office (RO) in St. Petersburg, 
Florida, denied service connection for medial meniscus tear, 
right knee, claimed as being proximately due to or the result 
of service-connected disability from a back disorder, and 
denied an increased rating for degenerative disc disease of 
the lumbar spine at L5-S1 with secondary osteophytosis.


REMAND

The Board has conducted development in this case.  The United 
States Court of Appeals for the Federal Circuit recently 
invalidated the regulation that authorized the Board to 
decide a claim based on evidence developed by the Board 
unless the veteran has waived consideration of such evidence 
by the agency of original jurisdiction.  See, DAV v. Sec'y of 
Veterans Affairs, No 02-7304, -7305, -7316, 2000 U.S. App. 
LEXIS 8275 (Fed Cir. May 1, 2003).

The veteran is appealing the disability evaluation assigned 
to his service-connected disability from degenerative disc 
disease of the lumbar spine at L5-S1 with secondary 
osteophytosis.  Effective in September 2002, the criteria for 
the rating of intervertebral disc syndrome were revised.  67 
Fed. Reg. 54345, August 22, 2002 (to be codified as 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002)).  The new criteria have 
not been considered by the RO.  Nor has the veteran been 
provided a supplemental statement of the case (SSOC) that 
contains the revised rating criteria.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  Accordingly, with respect to claims 
involving the rating for intervertebral disc syndrome, it 
will be necessary to determine whether the amended 
regulations or the previously existing regulations are more 
favorable to the claimant.  The more favorable regulation 
must then be applied.  The determination of whether an 
amended regulation is more beneficial to a claimant than the 
prior provisions must be made on a case-by-case basis.  
VAOPGCPREC 11-97.  The revised rating criteria may not be 
applied to evaluate the disability prior to September 23, 
2002.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

2.  Thereafter, the RO should 
readjudicate this claim.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence (particularly 
that received since the last SSOC) and 
applicable law and regulations (including 
the revised regulations pertinent to the 
rating of intervertebral disc syndrome) 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

